Title: To James Madison from George W. Featherstonhaugh, 1 March 1820
From: Featherstonhaugh, George W.
To: Madison, James


                
                    Sir
                    Duanesburgh State of New York March 1. 1820.
                
                I have the honour to enclose to You An Address from the Board of Agriculture of the State of New York to the County Societies of the State.
                Permit me Sir to request for the Board a printed Copy, if it has been put into the pamphlet Form, of Your eloquent and truly philosophical Address upon Agriculture, which we have Seen only in the publick Papers.
                I have also to express a wish on the part of the Board to open a Correspondence with the Agricultural Associations of the State of Virginia, upon all occasions which promise advantage to the Agricultural interests of America.
                I have the Satisfaction to add that the institution of our Board of Agriculture, the first and only one I believe in this Country; is a very popular measure here, and that a Bill is now before the Senate of this State, having passed the Assembly, to Extend the provisions of the Act for ten Years. I have the honour to remain Sir With a true respect Your most obt & hble Servant
                
                    G W Featherstonhaugh
                
            